UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1152



ROLAND H. CRONER, JR.,

                                              Plaintiff - Appellant,

          versus

METROPOLITAN LIFE INSURANCE COMPANY, d/b/a
Metlife,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-94-1072-5)


Submitted:   November 21, 1996            Decided:   December 2, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Roland H. Croner, Jr., Appellant Pro Se. Winfield Turley Shaffer,
Michael Thomas Cimino, JACKSON & KELLY, Charleston, West Virginia;
Daniel J. Doebele, METROPOLITAN LIFE INSURANCE COMPANY, New York,
New York, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment for the Appellee in Appellant's action alleging breach of

contract and fraud. We have reviewed the record and the district
court's opinion accepting the recommendation of the magistrate

judge and find no reversible error.* Accordingly, we affirm on the
reasoning of the district court. Croner v. Metropolitan Life Ins.

Co., No. CA-94-1072-5 (S.D.W. Va. Jan. 22, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




     *
       Although Appellant did not receive the notice required by
Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), we find the
failure to be harmless error. Fed. R. Civ. P. 61.

                                  2